UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED APRIL 30, 2016 Commission file number: 333-175941 MCIG, INC. ( Exact name of registrant as specified in its charter ) NEVADA 27-4439285 ( State or other jurisdiction of incorporation or organization ) ( I.R.S. Employer Identification No.) 2831 St. Rose Parkway, Suite 200, Henderson, NV (Address of principal executive offices) ( Zip Code ) Registrant’s telephone number, including area code 570-778-6459 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.0001 per share ( Title of class ) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[] Yes [√] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [√] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant's most recently completedsecond fiscalquarterwas approximately $5,862,585. For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of August 31, 2016, there were 326,755,392 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended April 30, 2016). EXPLANATORY NOTE – AMENDMENT Our purpose of this 10-K/A to our Annual Report on Form 10-K for the year ended April 30, 2016, as filed with the Securities and Exchange Commission on August 31, 2015 is to update the certifications under Exhibits 31.1, 31.2, 32.1 and 32.2. No other changes have been made to the Form 10-K other than those described herein. 2 TABLE OF CONTENTS PageNo Part I Item 1. Business. 5 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 21 Item 2. Properties. 21 Item 3. Legal Proceedings. 21 Item 4. Mine Safety Disclosures. 21 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 22 Item 6. Selected Financial Data. 23 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 29 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 30 Item 9A. Controls and Procedures. 30 Item 9B. Other Information. 31 Part III Item 10. Directors, Executive Officers and Corporate Governance. 32 Item 11. Executive Compensation. 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 35 Item 13. Certain Relationships and Related Transactions, and Director Independence. 37 Item 14. Principal Accounting Fees and Services. 37 Part IV Item 15. Exhibits, Financial Statement Schedules. 39 Signatures 40 3 ITEM 8. FINANCIAL STATEMENTS ANDSUPPLEMENTARYDATA. INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Stockholders' Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 4 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of mCig, Inc. Beverly Hills, California We have audited the accompanying consolidated balance sheet of mCig, Inc. and its subsidiaries (collectively, the “Company”) as of April 30, 2016, and the related consolidated statements of operations, stockholders’ equity and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of mCig, Inc. and its subsidiaries as of April 30, 2016 and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company suffered recurring losses from operations. These conditions raise significant doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP Houston, Texas August 31, 2016 F-1 Report of Independent Registered Public Accounting Firm Sadler gibb To the Board of Directors mCig, Inc. We have audited the accompanying balance sheet of mCig, Inc. (“the Company”) as of April 30, 2015 and the related statements of operations , stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of mCig, Inc. as of April 30, 2015, and the results of their operations and cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT August 28, 2015 F-2 mCig, Inc. and SUBSIDIARIES Consolidated Balance Sheets April 30, 2016 April 30, 2015 ASSETS Current Assets: Cash and cash equivalents $ 80,542 $ 102,691 Accounts Receivable 6,120 22,141 Other Receivable - 15,000 Inventory 7,268 40,547 Prepaid Expenses - 411,566 Total Current Assets 93,930 591,945 Property, Plant, and Equipment, Net 1,334 1,770 Due From Related Party 186,276 100,264 Cost-Basis Investment 67,500 - Intangible Assets 488 8,104 Total Assets $ 349,528 $ 702,083 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ 45,385 $ 14,653 Due to Shareholder 24,173 - Deferred Revenue 6,502 - Total Current Liabilities 76,060 14,653 Total Liabilities 76,060 14,653 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value; 50,000,000 shares authorized; 2,300 2,300 23,000,000 shares outstanding. Common stock, $0.0001 par value; 560,000,000 shares authorized; 30,631 27,826 306,314,216 and 278,261,617 issued and outstanding as of April 30, 2016 and 2015, respectively. Additional Paid in Capital 6,916,635 5,924,447 Accumulated Deficit (6,658,558) (5,267,143) Total Stockholders' Equity 291,008 687,430 Non-Controlling Interest (17,540) - Total Equity 273,468 687,430 Total Liabilities and Stockholders' Equity $ 349,528 $ 702,083 See accompanying notes to consolidated financial statements. F-3 mCig, Inc. and SUBSIDIARIES Consolidated Statements of Operations Fiscal Year Ended April 30, Sales $ 1,723,421 $ 509,957 Cost of Sales 1,432,648 401,906 Gross Profit 290,773 108,051 Selling, general, and administrative 163,249 265,328 Professional Fees 28,445 42,244 Research and Development 5,516 37,000 Stock based compensation 1,339,058 4,022,967 Consultant Fees 155,408 - Amortization and Depreciation 8,052 6,846 Total Operating Expenses 1,699,728 4,374,385 Loss From Operations (1,408,955) (4,266,334) Impairment on investment in VitaCig - (13,658) Impairment on investment in Vapolution - (625,000) Net Loss from Continuing Operations (1,408,955) (4,904,992) Net Income from Discontinuing Operations - 35,544 Net Loss Before Non-Controlling Interest (1,408,955) (4,869,448) Loss Attributable to Non-Controlling Interest 17,540 - Net Loss Attributable to Controlling Interest $(1,391,415) $ (4,869,448) Basic and Diluted (Loss) Per Share: Income(Loss) per share from Continuing Operations $ (0.00) $ (0.02) Income(Loss) per share from Dis
